Citation Nr: 1632683	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  06-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus. 
 
2.  Entitlement to a rating higher than 10 percent prior to March 28, 2007 and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity. 
 
3.  Entitlement to a rating higher than 10 percent prior to March 28, 2007 and in excess of 20 percent thereafter for peripheral neuropathy of the right lower extremity. 
 
4.  Entitlement to service connection for residuals of injury to the right great toe. 

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1969 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in May 1994 and in December 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These claims were previously before the Board in December 2008 and March 2011.  With the exception of the issue of determining a request for a Travel Board hearing, the remaining requested development having been completed, these claims have once again returned to the Board.

The Board notes that the issue of entitlement to service connection for pneumonia was previously before it.  However, while on remand, the RO granted the Veteran service connection for pneumonia in an August 2014 rating decision.  Therefore, the Board finds that this issue has been resolved in full and is no longer before it.

Additionally, the RO granted an earlier effective from March 7, 2009 to March 28, 2007 for service-connected peripheral neuropathy of the bilateral lower extremities in a July 2012 rating decision.  As such, the captions on the title page with regard to those disabilities have been amended to reflect consideration of the periods before and after the new effective date for increased evaluations.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board, in its March 2011 Remand, directed the RO to determine whether the Veteran desired a Travel Board hearing.  In June 2011, the Board provided the Veteran with notification that he was placed on a waiting list and that he could either remain on the list or waive his request.  In June 2011, the Veteran submitted a signed copy of the notification letter indicated that he was withdrawing his hearing request.  However, in September 2011, the Veteran submitted a new letter indicating that he still desired a Travel Board hearing.  It does not appear that the RO ever acted on the Veteran's additional request for a Travel Board hearing.  Additionally, there is no indication in the claims file that the Veteran ever withdrew that additional September 2011 request.

As such, the Board finds that the RO failed to complete the development as directed by the March 2011 Remand.  Accordingly, the Veteran's claims are not ready for adjudication and must again be remanded to afford the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




